Citation Nr: 1602091	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  07-16 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.   

2.  Entitlement to service connection for a bilateral hip disability.   

3.  Entitlement to service connection for a bilateral foot disability.   

4.  Entitlement to service connection for a bilateral elbow disability.   

5.  Entitlement to service connection for a bilateral hand/wrist disability.  

6.  Entitlement to service connection for a bilateral shoulder disability.  

7.  Entitlement to service connection for a skin disorder.  

8.  Entitlement to service connection for an acquired psychiatric disorder.     

9.  Entitlement to service connection for dizziness.  

10. Entitlement to an increased rating for a right knee disability, rated with separate 10 percent disability evaluations until January 12, 2015, and rated as 30 percent disabling since then.  

11. Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling until April 19, 2010, and 30 percent disabling since then.  

12. Entitlement to an increased rating for a right ankle disability, rated as 10 percent disabling until November 25, 2013, and 20 percent disabling since then.    

13. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

  
REPRESENTATION

Appellant (Veteran) represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2008, the Veteran testified before the RO in a personal hearing.  In March 2014, he testified before the undersigned Veterans Law Judge at a hearing convened at the RO.  Transcripts of each hearing are included in the record.  

The record in this matter now consists entirely of electronic claims files, and has been reviewed.  Relevant documentary evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in May 2015, and has been considered pursuant to May and November 2015 waivers of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  38 C.F.R. §§ 19.31, 20.1304 (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for each of the claims on appeal for the following reasons:

First, it appears that relevant medical evidence may be outstanding.  In an April 2015 memorandum of record, the RO stated that the Veteran had additional evidence to submit, and that assistance should be provided to him.  Subsequently, in a June 2015 statement, the Veteran requested that VA treatment records pertaining to treatment he had received since January 2015 be included in the claims file (the most recent VA treatment records are dated in January 2015).  Soon thereafter, without taking any action on the April 2015 memo or the June 2015 request, the RO transferred the case to the Board.    

Second, in its June 2014 remand, the Board requested that a summary of the evidence pertaining to the Veteran's claimed stressors be submitted to the Joint Services Records Research Center (JSRRC), or any other appropriate agency for verification of the alleged stressful events in service.  The requirement to satisfy this directive was noted in a March 2015 memorandum of record.  However, an attempt to verify the stressors was not effected prior to returning the case to the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Third, in the March 2015 memorandum, it is also stated that the Veteran underwent VA psychiatric examination in August 2014.  The record contains a VA examination report dated in January 2015, which is responsive to the Board's June 2014 remand directives.  But the record does not contain an August 2014 report.  On remand, it should be determined whether such a report exists.  

Fourth, an addendum opinion should be obtained regarding the claims to service connection for orthopedic disorders (issues #1-6).  In the February 2015 VA examination reports addressing these claims, the examiner noted that the Veteran experienced a fall during service (which the Veteran has contended caused his several orthopedic disabilities).  But in her opinion finding these disorders unrelated to service, it is not clear whether the examiner considered the fall and its alleged effects.  As the Veteran's representative noted in its November 2015 brief, the examiner's comments indicate that the negative opinions may be based on the lack of evidence in service treatment records (STRs) of the claimed injuries.  As it is clear in the evidence that the Veteran experienced a fall during service, the examiner should specifically address that fall in relation to the claim that back, hip, elbow, shoulder, foot, and hand disabilities resulted from the documented fall.  This is necessary even though the STRs do not specifically note back, hip, elbow, shoulder, foot, and hand injuries during service.   

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any outstanding VA treatment records.  The most recent VA treatment records are dated in January 2015.      

2.  Include in the claims file the report of the August 2014 VA psychiatric examination, if such a report exists.  If no such report exists, the record should be documented accordingly.  

3.  Prepare a summary of the Veteran's claimed stressors.  The summary, a copy of the Veteran's DD 214, and all associated service documents should be sent to the JSRRC, or to another appropriate agency for verification of the alleged stressful events in service.  In particular, the Veteran's claimed stressors aboard the USS Whipple (DE/FF-1062) should be investigated.  The JSRRC should be provided with a copy of any information obtained, and should be requested to provide any additional information that might corroborate the Veteran's alleged stressors.  At a minimum, unit and organizational histories should be obtained in an effort to verify the claimed stressors.  If such unit histories verify the occurrence of any of the in-service stressful events, the RO should indicate what stressors have been verified.  All records and responses received must be associated with the claims file.  

4.  Return the Veteran's case to the February 2015 VA examiner (or suitable substitute) for review and elaboration of her report and opinion regarding the Veteran's claims to service connection for back, hip, elbow, shoulder, foot, and hand disorders.  The examiner should again review the electronic claims file.  The examiner should also review a copy of this Remand.  The examiner should then offer an addendum opinion addressing the following:

Is it at least as likely as not (probability of 50 percent or higher) that a diagnosed back, hip, elbow, shoulder, foot, or hand disorder began in service, was caused by service, or is otherwise related to active military service? 

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In answering this question, please expressly address the Veteran's documented fall in service, and specifically explain how or why that fall did not cause the back, hip, elbow, shoulder, foot, or hand disorders.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed back, hip, elbow, shoulder, foot, and hand disorders.  

5.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

6.  After the development above has been completed, readjudicate the claims on appeal to include the increased rating claims for knee and ankle disorders, and the claim to a TDIU.  If an issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




